Citation Nr: 0426394	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-17 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for right knee disorder, status post arthrotomy, with 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran had honorable service from February 1984 to 
August 1998.

This appeal arises from a March 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The decision, in pertinent part, granted the 
veteran's claim of entitlement to service connection for his 
right knee disorder, status post arthrotomy, with 
degenerative arthritis.  The rating assigned was duly 
appealed.

The March 2001 decision also granted the veteran's claims of 
service connection for disorders of the lower back, the left 
knee, and left ribs but denied service connection for hiatal 
hernia, dysthymic disorder, and a positive TB test.  The 
veteran filed a notice of disagreement with the ratings 
assigned and denials of service connection but did not 
perfect the appeals by timely filing a substantive appeal in 
compliance with 38 C.F.R. § 20.302 (2003) in response to the 
Statements of the Case provided in August 2002 and June 2004.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The veteran's right knee disorder, status post 
arthrotomy, with degenerative arthritis is manifested by 
limitation of motion to 125 degrees and 15 percent increase 
in functional limitation based on pain and flare-up.


CONCLUSION OF LAW

The manifestations of pain, subluxation and lateral 
instability, and limitation of motion do not meet the 
criteria for a schedular rating greater than 10 percent, for 
right knee disorder, status post arthrotomy, with 
degenerative arthritis.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5003, 5257, 5258, 5259, 5260, 5261 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a Precedent Opinion dated 
in December 2003, the VA General Counsel found that the duty 
to notify provisions of 38 U.S.C.A. § 5103 are not applicable 
to issues arising from, or "downstream" from, the grant of 
service connection such as claims for an earlier effective 
date or disagreement with the initial rating of a newly 
service-connected disability.  See Vet. Aff. Op. Gen. Couns. 
Prec. 8-2003, VAOPGCPREC 8-2003, 2003.  Precedent opinions of 
the chief legal officer of the Department, and regulations of 
the Department, are binding on the Board. 38 U.S.C.A. 
§ 7104(c) (West 2002).

Nevertheless, in an April 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence was to be provided by him and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
contained language in effect advising the veteran to submit 
or identify any evidence that he believed would help the RO 
decide his claim.  See Pelegrini v. Principi, 17 Vet. App. 
413 (2004), cf. VA O.G.C. Prec. Op. No. 1-2004.

Here, the Board acknowledges that the VCAA notice was 
provided to the veteran long after the initial adjudication 
of his claim in March 2001.  In a recent decision, the U.S. 
Court of Appeals for Veterans Claims (Court) expressed the 
view that a claimant is entitled to VCAA notice prior to 
initial adjudication of the claim.  Pelegrini, 17 Vet. App. 
at 420-421.  In addition to the General Counsel's opinion 
regarding "downstream issues" in VAOPGCPREC 8-2003, the 
Board finds that the veteran was not prejudiced by the post-
initial adjudication VCAA notification.  Throughout the 
course of the appeal, the veteran has been repeatedly advised 
of the evidence of record and the applicable rating criteria.  
He has continued to submit or identify additional evidence in 
support of his appeal and that evidence was duly considered 
by the RO.  Indeed, in the April 2004 Supplemental Statement 
of the Case, the RO indicated that it had again reviewed the 
veteran's claims folders in their entirety.  Thus, the Board 
finds that the veteran received the same benefit of the RO's 
full consideration of the all the evidence of record, as he 
would have received had he received the VCAA notice prior to 
initial adjudication.  Moreover, the Board notes that the 
effective date of any award based on additional evidence 
would have been fixed in accordance with the claim that was 
the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2003) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2003) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  For the reasons set forth above, the Board finds 
that VA has fully satisfied its notification duties to the 
veteran and that he has not been prejudiced by any post-
initial adjudication notification.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in obtaining evidence needed to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  It is also noted that the veteran's service 
department medical records are on file, as are relevant post-
service clinical records.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(1) - (3) (2003).  There is no 
indication of outstanding records, nor is there a need for 
another VA medical opinion, given the thoroughness of the 
examination reports recently obtained by the RO.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  For 
all the foregoing reasons, the Board concludes that VA's 
duties to assist the veteran have also been fulfilled.

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Rating Criteria

On the rating decision granting a 10 percent disability 
rating, the RO has coded the evaluation of the manifestations 
of the veteran's right knee disability under the provisions 
of 5010-5257.  This combined rating code designates that the 
status post-arthrotomy of the right knee with degenerative 
arthritis is analogous to DC 5010 (traumatic arthritis) and 
is rated for impairment under DC 5257 (Knee, other impairment 
of: recurrent subluxation or lateral instability).  Arthritis 
due to trauma is generally rated pursuant to degenerative 
arthritis - DC 5003.  

The Board notes that the Supplemental Statement of the Case 
issued in April 2004 maintains the 10 percent disability 
evaluation based upon mild symptoms of pain with slight 
limitation of motion.

The Board finds that the most appropriate diagnostic codes to 
rate the veteran's right knee disorder include 5010 and 5003, 
as arthritis, including DC 5260, limitation of flexion of the 
leg, and DC 5261, limitation of extension of the leg, as well 
as DC 5257 for other impairment of the knee.  These codes 
will be discussed below.

Factual Background

Review of the veteran's service medical records reveals that 
the veteran underwent arthroscopic surgery of the right knee 
in October 1994.  He was found to have severe arthritic 
changes within the knee with grade III chondromalacia of the 
medial femoral condyle and grade IV chondromalacia of the 
lateral femoral condyle.  He also had marked osteophytosis in 
the knee.  Due to continued problems in the knee the veteran 
was given a permanent profile for the lower extremities.

At a Medical Evaluation Board in April 1998, the veteran was 
noted to complain of bilateral knee pain and swelling, much 
greater on the left.  He complained of popping bilaterally 
and occasional locking type symptoms and denied any giving 
way of the knees.  

An orthopedic evaluation noted bilateral range of motion in 
the knees of 0 to 130 degrees.  The veteran had 2 cm of 
quadriceps atrophy on the right.  The knee examinations 
showed no effusions.  The veteran had medial and lateral 
jointline tenderness on the right.  The veteran was found to 
be "ligamentously" stable with a negative McMurray's test 
and a positive grind bilaterally.  

The veteran underwent a VA orthopedic examination in December 
2000.  The veteran stated that he had pain with prolonged 
walking and with cold weather.  He stated that when he lifted 
heavy objects there was increased pain and swelling in the 
knees.  He also felt a pulling sensation in the back of the 
calves, like a "charlie horse."  He stated that he had 
instability in the knees, but did not utilize any braces.

Examination of the right knee showed active range of motion 
from zero to 108 degrees with passive range of motion from 
zero to 115 degrees.  There was no fatigue or lack of 
endurance associated with range of motion.  There was a 
healed lateral arthrotomy incision and healed arthroscopic 
incisions.  There was no edema, effusion, instability, 
weakness, redness, heat, or abnormal movement of the knee.  
There was no tenderness over the lateral or medial joint 
lines.  The veteran gait was slightly antalgic to the right.  
There were no signs of ankylosis or inflammatory arthritis.  
There was no medial or lateral collateral ligament laxity.  
There was no anterior or posterior cruciate laxity.  There 
was mild retropatellar crepitus.  An X-ray examination of the 
right knee showed degenerative changes.  Additional 
limitation of motion due to pain, fatigue, weakness, or lack 
of endurance following repetitive use or during flare-ups 
would be approximately 15 percent.

During November 2001 treatment, the veteran's knee was noted 
to have right medial ligament laxity.  The diagnosis was 
right knee osteoarthritis with mild medial ligament laxity.

In October 2002, the veteran complained of pain in his right 
knee with standing or ambulating.  He was wearing a brace on 
his right knee.  Moderate crepitation was noted.

In February 2004, the veteran underwent his most recent VA 
examination.  He complained of bilateral knee pain with 
weakness, right greater than left, with a pain scale of 7/10 
without his medications.  His only symptoms were pain, more 
in the right knee.  He had no stiffness, swelling, heat, 
redness, instability or giving way, locking, fatigability, or 
lack of endurance.  He reported that he was taking Vicodin 
for back pain, but also for his knee pain.  

The examiner noted that the veteran had mild to moderate 
flare-ups every day that lasted 15 to 20 minutes.  The 
veteran estimated that he would have 30 percent additional 
limitation of motion during a flare-up.  He did not know what 
caused the flare-ups.  He was using a cane and a right knee 
Velcro splint with an open patella for support.  He was not 
using crutches or corrective shoes.

The veteran stated that he was unable to work because of his 
knee and back pain.  He was noted to be 100 percent mobile 
and capable of performing activities of daily living.  He was 
able to drive.

The examiner noted that the veteran knee joints were not 
painful on motion.  On the right knee, he would have an 
additional 5 to 10 percent decreased range of motion due to 
weight bearing and from prolonged standing greater than 20 
minutes.  The examiner noted that there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement, or 
guarding of movement.  He was noted to have a slow gait from 
using the right knee Velcro spling.  His standing was limited 
to 20 minutes and walking was limited to 150 meters.  He did 
not have calluses, breakdown or unusual shoe wear patterns.

He did not have knee ankylosis and a normal range of motion 
was found, with right knee flexion from zero to 125 degrees.  
The medial, collateral, and anterior and posterior collateral 
ligaments were stable on testing.  He was noted to have had a 
right lateral meniscectomy, but the medial meniscus was 
stable.

X-ray examination of the knee showed minimal degenerative 
changes.  He had well maintained joint spaces.  Subchondral 
sclerosis and osteophytes were seen.

The examiner diagnosed minimal right knee degenerative 
changes. 

Analysis

The Board notes that the manifestations of the veteran's 
service-connected right knee disability may be evaluated 
separately, in accordance with VA O.G.C. Prec. Op. No. 23-97 
(July 1, 1997), 62 Fed. Reg. 63,604 (1997) (providing that a 
veteran with service-connected arthritis and instability of 
the knee may be rated separately under Codes 5003 and 5257 so 
long as the evaluation of knee dysfunction under both codes 
does not amount to prohibited pyramiding under 
38 C.F.R.§ 4.14).  In this case, the veteran's right knee 
disorder, post arthrotomy with degenerative arthritis, is 
productive of pain and limitation of motion.  Under DC 5257, 
for which the veteran is currently in receipt of a 10 percent 
disability rating, the criteria of recurrent subluxation or 
lateral instability do not include pain and swelling on use.  
However, the manifestations of the veteran's right knee 
disorder do not entitle him to a compensable evaluation under 
DC 5257.  The Board finds that a compensable evaluation is 
only available under DC 5003 for degenerative arthritis of 
the right knee.

As noted, the portion of the veteran's right knee disability 
that is manifested by symptoms such as popping, laxity, and 
instability is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, which pertains to "other impairment of the 
knee."  Under this provision, a 10 percent rating is 
warranted for slight impairment due to recurrent subluxation 
or lateral instability of the knee.  A 20 percent rating 
contemplates moderate impairment due to recurrent subluxation 
or lateral instability, and a maximum 30 percent rating is 
warranted for severe impairment of the knee.

Review of the competent medical evidence of record does not 
reveal symptomatology equating to slight impairment due to 
recurrent subluxation or lateral instability of the knee.  In 
December 2000, despite the veteran's assertion that he had 
instability and was in fact wearing a brace, the examiner 
found that the veteran had no instability or abnormal 
movement of the knee on examination.  The VA examiner in 
February 2004 found no lateral instability or subluxation.  
The Board also notes that the veteran has sought little 
treatment for the right knee.  The Board is unable to find 
that under DC 5257 there are slight symptoms of giving way.  
Thus, the Board finds that the preponderance of the evidence 
demonstrates a noncompensable disability under DC 5257.

Although the Board has considered 38 C.F.R. §§ 4.40 and 4.45, 
the Court has held that such criteria do not apply to knee 
disabilities which are rated under Diagnostic Code 5257.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see also Johnston 
v. Brown, 10 Vet. App.80, 85 (1997).  

The remaining symptomatology produced by the veteran's 
service-connected right knee disability, including 
degenerative changes, pain, and limitation of motion, should 
be evaluated under the criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5260, and 5261.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray evidence is rated on the basis 
of limitation of motion of the specific joint or joints 
involved.

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is noncompensable, 
45 degrees is 10 percent, 30 degrees is 20 percent; and 
flexion limited to 15 degrees is 30 percent.  Diagnostic Code 
5260 (2003).  Evaluations for limitation of knee extension 
are assigned as follows:  extension limited to 5 degrees is 
noncompensable, 10 degrees is 10 percent, 15 degrees is 20 
percent; extension limited to 20 degrees is 30 percent; 
extension limited to 30 degrees is 40 percent; and extension 
limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2003).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2003).

In this case, the medical evidence of record does not show 
that the veteran's right knee motion has been limited to the 
extent necessary to meet the criteria for a compensable 
rating.  For example, the most limitation of motion found, in 
December 2000 showed right knee flexion to 108 degrees and 
full extension.  At the most recent VA medical examination in 
February 2004, right knee flexion was to 125 degrees and 
extension was full.  These findings do not warrant a 
compensable rating under the criteria based on limitation of 
extension or flexion.  38 C.F.R. § 4.71, Plate II, Codes 
5260, 5261.

However, the Board in considering 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain finds that a 10 
percent disability rating is in order.  DeLuca, 8 Vet. App. 
at 206-07.  In that regard, it is noted that the VA medical 
examiners both noted positive findings of pain on use and 
increased limitation of motion, from 5 to 15 percent was 
estimated due to flare-ups.  After carefully reviewing the 
pertinent evidence of record, the Board finds that the 
criteria for a rating of 10 percent have been met based on 
his symptoms of knee pain and functional loss.   38 C.F.R. 
§ 4.71, Plate II, Codes 5260, 5261.  There is no other 
evidence that additional factors would restrict motion to 
such an extent that the criteria for a rating higher than 10 
percent would be justified.

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 10 percent.  

For example, when the knee is ankylosed in a favorable angle 
in full extension, or in slight flexion between zero and 10 
degrees, a 30 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  In this case, there has been 
no finding of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an original 
disability rating greater than 10 percent under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5257 and the benefit of 
the doubt doctrine is therefore not for application here.  
38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).

The Board has considered the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321 (2003).  The record, 
however, contains no objective evidence that the veteran's 
service-connected knee disabilities have resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  In fact, 
it appears that the veteran has not been hospitalized for 
treatment of his knee disability since reconstruction of his 
knee during service in October 1994.  Absent any objective 
evidence that his knee disabilities are productive of marked 
interference with employment, necessitate frequent 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional, referral for 
consideration of an extra-schedular rating is not warranted.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Entitlement to a rating in excess of 10 percent for right 
knee disorder, status post arthrotomy, with degenerative 
arthritis is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



